In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ________________

                               NO. 09-20-00059-CV
                              ________________

               JOHN PYLATE AND LISA PYLATE, Appellants

                                         V.

                      PORTER RV PARK, LLC, Appellee

________________________________________________________________________

                    On Appeal from the 258th District Court
                         San Jacinto County, Texas
                         Trial Cause No. CV14,836
________________________________________________________________________

                          MEMORANDUM OPINION

      On December 15, 2021, we notified the parties that the trial court’s judgment

entered on January 23, 2020, did not appear to be a final judgment because it did not

appear to dispose of all the issues and parties before the trial court. The underlying

litigation involved competing declaratory judgment actions by John and Lisa Pylate

(“the Pylates”) and Porter RV Park, LLC, Joann Scarborough, and Marc Love

(collectively, “Porter”). Porter sought a boundary determination, and the Pylates


                                          1
sought an injunction prohibiting Porter from limiting the Pylates’ access to their

property and a declaration that a prescriptive easement existed. The parties each

sought attorney’s fees.

      Porter filed a motion seeking summary judgment on the Pylates’ claims

against them. The motion did not address Porter’s affirmative claims against the

Pylates seeking a declaration regarding the property boundaries or the injunction.

The motion only mentioned the attorney’s fees in the prayer and did not attach any

summary judgment evidence supporting those fees. The order granted the summary

judgment in favor of Porter, Scarborough, and Love and against the Pylates

determining there was no easement. The order does not dispose of the claims for

attorney’s fees, the injunction, or make a boundary determination. Likewise, the

issue of attorney’s fees was not addressed at the hearing.

      Porter RV Park filed a response to our request in which it failed to establish

that the trial court disposed of all issues in the competing declaratory judgment

actions of the parties.

      “A judgment is final for purposes of appeal if it disposes of all pending parties

and claims in the record, except as necessary to carry out the decree.” Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (footnote omitted). The trial

court’s order granting summary judgment leaves unresolved Porter’s affirmative

claims for a boundary determination, injunction, and attorney’s fees. In addition, the

                                          2
trial court’s order granting summary judgment does not contain clear language

indicating that the trial court intended for it to dispose of all parties’ claims. See

generally Lehmann, 39 S.W.3d at 192-93. The record before us does not indicate

that the trial court has disposed of Porter’s boundary determination and attorney’s

fee claims against the Pylates. Accordingly, we dismiss the appeal for want of

jurisdiction. See Farm Bureau Cty. Mut. Ins. Co. v. Rogers, 455 S.W.3d 161, 163-

64 (Tex. 2015) (noting “[i]n the absence of evidence of the trial court’s intent with

respect to the parties’ claims for attorney’s fees, we find that the trial court’s order

did not dispose of all parties and claims[]” and affirming dismissal for want of

jurisdiction); McNally v. Guevera, 52 S.W.3d 195, 195-96 (Tex. 2001) (in a

declaratory action over an easement, concluding there was not an appealable

judgment “[b]ecause the judgment does not appear final on its face, and because it

did not dispose of the defendants’ claim for attorney fees[]”).

      APPEAL DISMISSED.



                                               ________________________________
                                                       CHARLES KREGER
                                                             Justice

Submitted on November 9, 2021
Opinion Delivered January 20, 2022

Before Kreger, Horton and Johnson, JJ.



                                           3